United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 29, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60613
                          Summary Calendar


MOHAMMAD YASIN; ZEHRA YASIN;
OMER M. YASIN; OSMAN M. YASIN,

                                    Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA Nos. A78 587 106
                                 A78 587 107
                                 A78 587 108
                                 A78 587 109
                        --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Mohammad Yasin, Zehra Yasin, Omer M. Yasin, and Osman M.

Yasin petition for review of an order of the Board of Immigration

Appeals (BIA) affirming the immigration judge’s (IJ’s) decision

to deny their application for asylum and withholding of removal

under the Immigration and Nationality Act (INA) and their claim

for withholding of removal under the Convention Against Torture

(CAT).   The Yasins argue that they are entitled to asylum and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-60613
                                  -2-

withholding of removal because they will be subjected to

persecution and torture based on Mohammad Yasin’s political

beliefs if they are returned to Pakistan.

     We do not have jurisdiction to review the IJ’s discretionary

determination that the Yasins’ asylum application was untimely.

See 8 U.S.C. § 1158(a)(3).    The Yasins’ petition for review is

thus DISMISSED as to the claims concerning asylum.

     We will uphold the factual finding that an alien is not

eligible for withholding of removal if that finding is supported

by substantial evidence.     Lopez-Gomez v. Ashcroft, 263 F.3d 442,

444 (5th Cir. 2001).     Where, as here, the BIA summarily affirms

without opinion and essentially adopts the IJ’s decision, we

review the IJ’s decision.     See Mikhael v. INS, 115 F.3d 299, 302

(5th Cir. 1997).

     To be eligible for withholding of removal under the INA, an

alien must demonstrate a clear probability of persecution upon

return.    Id. at 306.   To be eligible for withholding of removal

under the CAT, an alien must demonstrate a likelihood of torture

upon return.    Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).

The IJ’s decision that the Yasins had failed to demonstrate clear

probability of persecution or a likelihood of torture upon their

return to Pakistan is supported by substantial evidence.

Accordingly, the Yasins’ petition for review is DENIED as to

their claims for withholding of removal under both the INA and

the CAT.
                          No. 03-60613
                               -3-

     The Yasins argue further that their case did not meet the

BIA’s requirements for issuance of an affirmance without opinion

pursuant to 8 C.F.R. § 1003.1(e)(4).   Because the decision of the

IJ was correct and does not raise any substantial factual or

legal questions on appeal, the decision met the criteria for a

summary affirmance pursuant to 8 C.F.R. § 1003.1(4).

     PETITION DISMISSED IN PART AND DENIED IN PART.